 



Exhibit 10.1
BOB EVANS FARMS, INC.
PERFORMANCE INCENTIVE PLAN
NOTICE OF ELIGIBILITY AND PARTICIPATION AGREEMENT

     
TO:
  [Participant’s Name]
FROM:
  Bob Evans Farms, Inc. Compensation Committee (“Committee”)
DATE:
  ______________________________________________
RE:
  Bob Evans Farms, Inc. Performance Incentive Plan (“PIP”)

The Committee has selected you to participate in the PIP for the fiscal year
ending ___, 200_ (“200___ Performance Period”) and has established your “Target
Award” at ___% of the base salary you are paid during the 200___ Performance
Period, although the actual amount of your “PIP Award” will be calculated under
Sections 1.00 and 2.00. Also, you must satisfy the terms and conditions
described in Section 3.00 to receive your PIP Award.
Although you may earn this award under the PIP, any equity grants you receive
will be made under the Bob Evans Farms, Inc. First Amended and Restated 1998
Stock Option and Incentive Plan or a similar Company plan (“Equity Plan”).
1.00 Earning Your Option
After the 200___ Performance Period ends, 25% of the dollar value of your Target
Award will be paid as an “Option” to buy Shares through the Equity Plan. The
number of Shares you may buy will be [1] 25% of the dollar value of your Target
Award, divided by [2] the fair market value of the Option (determined by using
the Black-Scholes valuation model and discounted for vesting conditions) and [3]
rounded up to the next whole Share. You also will receive an award agreement
describing the Option’s exercise price (which will be equal to the “fair market
value” as defined in the Equity Plan (“FMV”) of a Share on the Option’s grant
date), when the Option may be exercised and any other terms and conditions
affecting the Option.
2.00 Earning Your Restricted Shares
The rest of your PIP Award will be paid as “Restricted Shares” through the
Equity Plan if [insert performance goals]. The number of Restricted Shares you
receive (if any) will be calculated first by determining the value of the award
you have earned, which will be based on the following table (percentages for
performance between the levels shown will be interpolated to the nearest
one-hundredth of a percent), but may not be larger than $2,500,000:

                                                    % of Goal                  
                        120% or   Attained   Less than 80%   80%   90%   100%  
110%   More    
Payout %
  0%   37.5% of your   56.25% of your   75% of your   93.75% of your   112.5% of
your
 
          Target Award   Target Award   Target Award   Target Award   Target
Award  

After the 200___ Performance Period ends and the value of your earned award is
calculated, you will receive a number of Restricted Shares equal to [1] the
value of your earned award, divided by [2] the FMV of a Share on the date the
Restricted Shares are granted (discounted to reflect vesting requirements) and
[3] rounded up to the next whole Share. You also will receive an

1



--------------------------------------------------------------------------------



 



award agreement describing when the Restricted Shares will vest and any other
terms and conditions affecting them.
3.00 Termination of Employment
In addition to meeting the requirements described in Sections 1.00 and 2.00, you
will receive the Options and Restricted Shares only if you are employed by the
Company or any of its affiliates through the entire 200___ Performance Period
and on the date the Committee grants Restricted Shares and Options for the
200___ Performance Period under the PIP. However, if, after the 200___
Performance Period but before the Options and Restricted Shares for the 200___
Performance Period are granted, you die, become “disabled” (as determined by the
Committee in its sole discretion) or “retire” (as defined in the Equity Plan) or
if your employment ends for another reason that the Committee believes is not
violative of the purpose of the PIP, you (or your beneficiary) will be paid cash
(but not Options or Restricted Shares) equal to the value of the PIP Award that
you earned during the 200___ Performance Period.
4.00 Signature
By signing below, you [1] agree to be bound by the terms and conditions of the
PIP and the Equity Plan, [2] acknowledge that you understand the terms of your
award and the conditions that you must meet before you receive anything under
the PIP or the Equity Plan and [3] without any consideration, agree to accept
any changes needed to avoid penalties that might be imposed on you under
Section 409A of the Internal Revenue Code.

       
 
   
 
   
Date
  [Participant’s Name]
 
   
RECEIVED BY
   
 
   
 
     
Authorized Company Representative
   
 
   
 
     
Print Name
   
 
   
 
     
Date
   

2